Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 05/23/2022  following a patent board decision (Examiner affirmed), mailed on 03/22/2022.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
			
			    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 25-30, 32-34, 36-42 and 49-52 (renumbered 1-20, respectively) along with arguments presented in remarks filed on  05/23/2022  have been fully  considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.
Allowable Subject Matter
Claims  25-30, 32-34, 36-42 and 49-52 (renumbered 1-20, respectively)  are allowed in light of applicant’s arguments filed on  05/23/2022 and in light of prior art(s) of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with attorney  Michael J . Marcin (Reg. No. 48,198) on  06/28/2022 ; On 06/28/2022,  examiner contacted attorney Michael J . Marcin (Reg. No. 48,198) to  address 101 (claim 37) and some minor antecedent issues. Examiner received a final proposed amendment on 07/06/2022 once approved by the inventor. See interview summary.
 
      The application has been amended as follows: See  attached claim amendments

                                                                 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper.

Independent claim 25 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A processor of a user equipment (UE) comprising circuitry to: configure a scheduling request (SR) transmission based on a physical uplink control channel (PUCCH); combine the scheduling request with a buffer status report group indicator (BSRGI), wherein a buffer status report (BSR) is divided into two or more groups and the BSRGI is used to indicate to which BSR group the BSR belongs, wherein the BSRGI is added to an end of the CSI; transmit the combined SR and BSRGI in a single subframe to a network entity; receive uplink resource scheduling from the network entity in reply to the combined SR and BSRGI; and transmit uplink data to the network entity according to the uplink resource scheduling. “; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein a value of the BSRGI is based on a BSR group threshold indicating a maximum buffer size for the value of the BSRGI, wherein the BSR group threshold is based on a power control factor of the UE or uplink Channel State Information (CSI) for the UE”, in combination with all other limitations of the claim. Claims 26-30 are also allowable for depending on independent claim 25.
Independent claim 32 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A user equipment (UE) comprising: 	radio frequency (RF) circuitry configured to communicate with a network entity; and 	a processor communicatively coupled to the RF circuitry and configured to perform operations comprising: configuring a scheduling request (SR) transmission based on a physical uplink control channel (PUCCH); combining the scheduling request with a buffer status report group indicator (BSRGI), wherein a buffer status report (BSR) is divided into two or more groups and the BSRGI is used to indicate to which BSR group the BSR belongs, wherein the BSRGI is added to an end of the CSI; transmitting the combined SR and BSRGI in a single subframe to the network entity; receiving uplink resource scheduling from the network entity in reply to the combined SR and BSRGI; and transmitting uplink data to the network entity according to the uplink resource scheduling. ”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein a value of the BSRGI is based on a BSR group threshold indicating a maximum buffer size for the value of the BSRGI, wherein the BSR group threshold is based on a power control factor of the UE or uplink Channel State Information (CSI) for the UE”, in combination with all other limitations of the claim. Claims 33-34, 36 and 49-52  are also allowable for depending on independent claim 32.

Independent claim 37 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “One or more non-transitory computer-readable media having instructions stored thereon that, if executed by a user equipment (UE), result in: configuring a scheduling request (SR) transmission based on a physical uplink control channel (PUCCH); combining the scheduling request with a buffer status report group indicator (BSRGI), wherein a buffer status report (BSR) is divided into two or more groups and the BSRGI is used to indicate to which BSR group the BSR belongs, wherein the BSRGI is added to an end of the CSI; transmitting the combined SR and BSRGI in a single subframe to a network entity; receiving uplink resource scheduling from the network entity in reply to the combined SR and BSR; and transmitting uplink data to the network entity according to the uplink resource scheduling.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “wherein a value of the BSRGI is based on a BSR group threshold indicating a maximum buffer size for the value of the BSRGI, wherein the BSR group threshold is based on a power control factor of the UE or uplink Channel State Information (CSI) for the UE”, in combination with all other limitations of the claim. Claims 38-42 are  also allowable for depending on independent claim 37.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 25, 32 and 37 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467